PER CURIAM.
This is a personal injury action by Jean Lingl to recover damages for injuries she sustained in a one-truck accident when the truck left the road. The principal defense was that the front left tire blew out causing the driver, Gary Lingl, to lose control. Because the tire itself was not available for examination following the accident, the court directed a verdict against the defendant holding that the driver’s own testimony concerning the blowout would not support a verdict in his favor.
The defendant is entitled to submit whatever evidence he has, including his own testimony with respect to the cause of the accident, notwithstanding the tire itself was unavailable for examination.
Reversed and remanded.